THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                     G. Michael Halfenger
DATED: February 13, 2020                             Chief United States Bankruptcy Judge




                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF WISCONSIN
                      Court Minutes and Order

CHAPTER:                     11
DATE:                        February 12, 2020
JUDGE:                       G. Michael Halfenger
CASE NO.:                    20-20882
DEBTOR:                      Cornerstone Pavers, LLC
CASE NO.:                    20-20884
DEBTOR:                      Burlington Pavers Leasing, LLC
NATURE OF HEARING:           1. Debtors’ motion for joint administration
                             2. Debtors’ motion for interim and final approval of
                             use of cash collateral with a request that interim
                             approval of the use of cash collateral be heard on an
                             expedited basis
                             3. Debtors’ motion for order to pay wages pre-petition
                             4. Motion of West Bend Mutual Insurance Company
                             for cash collateral order relating to bonded contract
                             receivables
APPEARANCES:                 Jerome Kerkman, appearing as proposed counsel for
                             the debtors-in-possession
                             Scott Leo and William Piper, appearing for West Bend
                             Mutual Insurance Company
                             L. Katie Mason, appearing for Operating Engineers
                             Local 139 Health Benefit Fund, Wisconsin Operating
                             Engineers Skill Improvement and Apprenticeship
                             Fund, Joint Labor Management Work Preservation
                             Fund, International Union of Operating Engineers



         Case 20-20882-gmh     Doc 42   Filed 02/14/20     Page 1 of 4
                                  Local 139, and Central Pension Fund of the
                                  International Union of Operating Engineers and
                                  Participating Employers
                                  Laura Steele, appearing for the United States trustee
                                  Steven Jelenchick, appearing for UPI LLC (by
                                  telephone)
                                  Vincent Bauer, appearing for the Office of general
                                  counsel for the Wisconsin Department of
                                  Transportation (by telephone)
COURTROOM DEPUTY:                 Sara Hackbarth

The court held a hearing on several matters in these related chapter 11 cases. A
recording of the hearing has been posted to the docket.

   1. Motion for Joint Administration

For the reasons stated on the record, the court granted the debtors’ motion to jointly
administer these cases. The court will issue a separate order.

   2. Debtors’ motion for interim and final approval of use of cash collateral with a
      request that interim approval of the use of cash collateral be heard on an
      expedited basis

Christopher Cape testified in support of the debtors’ motion for interim use of cash
collateral. Based on that testimony, the court concluded that the estate will suffer
immediate and irreparable harm if the debtors in possession are not authorized to use
cash collateral to the extent orally approved at the hearing and pending the conclusion
of a final hearing on cash collateral. The court further concluded that the debtors had a
reasonable likelihood of prevailing at the final hearing on use of cash collateral.
Accordingly, the court granted the motion for interim use of cash collateral, subject to
the revisions to the order addressed below.

The debtors noted that other interested parties had requested revisions to the order on
interim use of cash collateral and the debtors requested more time to negotiate with the
parties. Several parties identified on the record detailed changes they requested to the
order and the court also identified several areas in the order that required revision. The
debtors will work with the other interested parties who appeared at the hearing and
will revise the order as indicated on the record. The debtors will file a proposed order
for the court’s signature to which all interest parties who appeared at the hearing and




             Case 20-20882-gmh       Doc 42    Filed 02/14/20    Page 2 of 4
requested input will have agreed as to form. If all those parties cannot agree as to the
form of the order, debtors’ counsel must file a proposed order with a letter reporting all
disagreements among the parties as to its form.

The court hereby ORDERS as follows:

      The court will hold an evidentiary hearing on the debtors’ motion for final
approval of use of cash collateral. IT IS ORDERED that an evidentiary hearing will be
held on March 6, 2020, at 10:00 a.m., in the United States Courthouse, Room 133,
Milwaukee, Wisconsin 53202.

        IT IS FURTHER ORDERED that by the end of the day on February 28, 2020,
any party that intends to participate in the March 6 evidentiary hearing must file and
exchange copies of exhibits that they contemplate using at the evidentiary hearing;
exhibits should be numbered as described in the procedures posted on the court’s
website at https://www.wieb.uscourts.gov/content/judge-g-michael-halfenger. To
expedite the proceedings, the parties must bring paper copies of all exhibits to the
March 6 evidentiary hearing. They should have sufficient sets for use by the court and
witnesses. The sets for use by the witness and the court must include the ECF filing
stamp on each page. The parties are responsible for having their own copies of each
exhibit. Regardless of the parties’ use of paper exhibits during the evidentiary hearing,
the official record exhibits will be those filed on the electronic docket, unless the court
otherwise orders.

        IT IS FURTHER ORDERED that by the end of the day on February 28, 2020,
any party that intends to participate in the March 6 evidentiary hearing must file with
the court a list of the witnesses that each party intends to call in that party’s case-in-
chief, along with a brief summary of the testimony each witness will provide at the
evidentiary hearing (including for any witness expected to present evidence under
Federal Rule of Evidence 702, 703, or 705, the subject matter on which the witness is
expected to present that evidence, and a summary of the facts and opinions to which
the witness is expected to testify).

       IT IS FURTHER ORDERED that the failure to identify and exchange an exhibit
or identify an issue or witness will result in exclusion of the exhibit, proof of the issue,
or witness, except upon a showing that the failure was substantially justified or
harmless.




             Case 20-20882-gmh        Doc 42    Filed 02/14/20     Page 3 of 4
      IT IS FURTHER ORDERED counsel for each party (unless not represented by
counsel) and the debtors’ corporate representative must appear in person at the March 6
evidentiary hearing, unless excused by the court in advance.

      IT IS FURTHER ORDERED that failure to comply with the deadlines set in this
order may result in the court taking adverse action against the non-compliant party
without further notice or a hearing.

       IT IS FURTHER ORDERED that unless the parties stipulate to the admission of
an expert report, the expert will be expected to testify. If the parties stipulate to the
admission of an expert report, the offering party must file the expert report as an
exhibit; the court will treat the expert report as the direct testimony of that party’s
expert, unless the opposing party’s pretrial report states an objection to that treatment.

   IT IS FURTHER ORDERED that this hearing will not be rescheduled absent good
cause and written order of the court.

   3. Motion for Order to Pay Wages Pre-Petition

For the reasons stated on the record, the court granted this motion subject to certain
revisions to the order that were discussed on the record. The debtors’ attorney will file a
new proposed order.

   4. Motion of West Bend Mutual Insurance Company for Cash Collateral Order
      relating to bonded contract receivables

This motion is adjourned to March 6, 2020, to be heard in connection with the debtors’
motion for a final order approving use of cash collateral.

                                         #####




             Case 20-20882-gmh       Doc 42    Filed 02/14/20    Page 4 of 4
